Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/27/2022.  In the Amendment, Applicant amended claims 1, 8 and 15.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 10/28/2021 has been considered (see form-1449, MPEP 609).
Terminal Disclaimer
The Terminal Disclaimer filed on 01/27/2022 has been acknowledged and has been approved.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 10/28/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Haze et al. (US PGPUB 2016/0254917,  hereinafter Haze) in view of Shetty et al. (US PGPUB 2017/0286698, hereinafter Shetty). 
	The invention is directed: Search and retrieval of keyed data maintained using a keyed database and further packetized data search determines that an encryption token is included with the packetized data, wherein the packetized data search engine searches the keyed database to identify contents, in the keyed database, of one or more entries that includes the keyed data representing the first digital component.
 	
The closest prior arts are Haze et al. (US PGPUB 2016/0254917,  hereinafter Haze) in view of Shetty et al. (US PGPUB 2017/0286698, hereinafter Shetty) are generally directed to various aspect of method, system and non-transitory computer storage media for migrating digital assets may include for each of one or more digital assets associated with a source system, identifying whether the digital asset is duplicated, wherein each digital asset identified as having a duplicate, migrating the digital asset to a target system such that fewer instances of the digital asset are associated with the target system than were associated with the source system and further encrypting each object with a unique encryption key.
 	However, none of Haze and Shetty teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the 
selecting, from the list of candidate digital components that excludes the first digital
component that has already been transmitted to the first client device, a second digital component for transmission to the first client device, comprising: determining that a particular candidate digital component of the list is associated with an interface for requesting an eligibility value for the particular candidate digital component from a second client device associated with the particular candidate digital component;
generating a request for the eligibility value that includes the data representing the first digital component that has already been transmitted to the first client device;
transmitting the request for the eligibility value to the second client device using the interface.
	
This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163